NUMBER 13-14-00699-CV

                    COURT OF APPEALS

             THIRTEENTH DISTRICT OF TEXAS

               CORPUS CHRISTI - EDINBURG
____________________________________________________________

TEXAS HONEYCOMB PARTNERS, LLC,
KATHLEEN MCCARTHY, DAVID MCCARTHY,
DAVID MCCARTHY AS SUCCESSOR-IN-INTEREST
TO SHANNON MCCARTHY, DAVID MCCARTHY
AS SUCCESSOR-IN-INTEREST TO RYAN
MCCARTHY, AND DAVID MCCARTHY AS
SUCCESSOR-IN-INTEREST TO KEVIN MCCARTHY,                 Appellants,

                               v.

ALAN JOHNSON AND COMPASS BANK,                     Appellees.
____________________________________________________________

             On appeal from the 389th District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                  ORDER OF ABATEMENT
          Before Justices Garza, Benavides, and Perkes
                        Order Per Curiam
       Appellants have filed affidavits of indigency in this cause and seek to proceed

without the payment of costs. See TEX. R. APP. P. 20.1. Court reporter, Corina E.

Lozano, has filed a request with this Court for a hearing on the issue of indigency.

According to Lozano, she did not receive timely notice that appellants had claimed

indigency and the affidavits of indigency do not meet the requirements of the appellate

rules. Accordingly, we ABATE this appeal and REMAND the cause to the trial court with

instructions to hear evidence on the matter of indigency, including whether notice of the

indigency filings was properly and timely given, and whether the indigency affidavits

comply with the appellate rules, and to grant the appropriate relief. See generally id.

The trial court shall, within 40 days from the date of this order, prepare a written order

and written findings of fact and conclusions of law regarding its indigence determination.

We further ORDER the trial court clerk, as soon as practicable but in no event later than

60 days from the date of this order, to file a supplemental clerk’s record, containing (1)

the contest; (2) the trial court’s order; and (3) the trial court’s findings of fact and

conclusions of law. The court reporter is ORDERED to prepare and file the reporter’s

record of the trial court’s hearing as soon as practicable but in no event later than 60 days

from the date of this order.



                                                                PER CURIAM

Delivered and filed the
16th day of March, 2015.




                                             2